Exhibit 10.72

AMENDMENT TO SENIOR PROMISSORY NOTE

This Amendment to Senior Promissory Note (the “Amendment”) is entered into as of
November 16, 2012 by and between eDiets.com, Inc., a Delaware corporation
(“Maker”), and As Seen On TV, Inc., a Florida corporation (“Holder”).

WHEREAS, Maker executed and delivered to Holder that certain senior promissory
note dated September 6, 2012 (the “Original Note”), payable to the order of
Holder in the original principal amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00), which Original Note evidences a loan in such original
principal amount made by Holder to Maker; and

WHEREAS, Maker and Holder wish to amend the Original Note in certain respects,

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Maker and Holder hereby agree as follows:

1. All capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Original Note.

2. Section 1.1 of the Original Note is hereby amended to replace the defined
term “Maturity Date” in its entirety with the following:

“Maturity Date” means the date that is ten (10) Business Days following the
earlier to occur of (i) the closing date of the Merger Agreement (as defined in
the Letter of Intent); (ii) March 31, 2013; or (iii) an Event of Default.

3. Except as otherwise provided in this Amendment, all terms and provisions of
the Original Note shall remain in full force and effect.

4. This Amendment shall be governed by and construed in accordance with the laws
of the State of Florida.

5. This Amendment shall bind and inure to the benefit of the parties hereto and
to their respective successors and assigns.

6. This Amendment may not be changed orally.

7. This Amendment may be executed in multiple counterparts, and may be delivered
by facsimile or other form of electronic transmission. Each counterpart, when so
executed and delivered, shall be deemed an original, and all counterparts shall
together constitute one and the same instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker and Holder have duly executed this Amendment as of the
day and year first above written.

 

HOLDER:

 

AS SEEN ON TV, INC.

   

MAKER:

 

EDIETS.COM, INC.

By: /s/ Dennis W. Healey                 By:   /s/ Kevin A. Richardson,
II                   Name: Dennis W. Healey       Name: Kevin A. Richardson, II
      Title: Chief Financial Officer       Title: Chairman

 

 

 

 

ACKNOWLEDGED

 

/s/ Kevin A. Richardson, II            

Kevin A. Richardson, II

/s/ Lee S. Isgur                                

Lee S. Isgur

 

2